Title: James Madison to James Bradford, 3 October 1831
From: Madison, James
To: Bradford, James


                        
                            
                                Dr. Sir
                            
                            
                                
                                     Montpr.
                                
                                Ocr. 3. 1831
                            
                        
                        I have recd your letter of the 26th. ult and am sorry I am so little able to answer it with the precision
                            required for its object.
                        My personal knowledge of your father was too remote for any availing recollections. I have certainly none
                            injurious to his memory.
                        Of the transactions in which he was involved in 1794, the lapse of time would also account for a very
                            defective recollection. I may add that altho’ a portion of my public life was cotemporary with those transactions, I was
                            not in the Dept. of Govt. having the best opportunity of knowing the circumstances and appreciating the views, by which
                            the conduct of individuals was to be judged. My information was derived from sources, which being chiefly official, must
                            still be accessible to all.
                        But however incompetent a witness I may be of the career of your father, or whatever the degree of his aberration, or the grounds of his vindication justice forbids that his faults
                            or misfortunes shd. be visited on the son and that to this immunity of the son, mu<ay> be added a career of his own
                            favorable to <a> prosperous & happy life. I beg that my best wishes may be accepted.
                        
                            
                                J. M
                            
                        
                    